       Case 1:20-cv-00061-NONE-JLT Document 28 Filed 11/25/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   NATHAN BELL, individually and on behalf of ) Case No.: 1:20-cv-0061 - JLT
     members of the general public similarly    )
12   situated,                                  ) ORDER TO THE PARTIES TO SHOW CAUSE
                                                ) WHY SANCTIONS SHOULD NOT BE
13                 Plaintiff,                   ) IMPOSED    FOR FAILURE TO COMPLY WITH
                                                  THE COURT’S ORDER
             v.                                 )
14
                                                )
15   NUSIL TECHNOLOGY LLC, et al.,              )
                                                )
16                 Defendants.                  )
                                                )
17
18          On November 9, 2020, the Court issued an order granting in part Plaintiff’s motion to compel

19   Defendants to supplement their initial disclosures. (Doc. 26) At that time, the Court ordered: “No later

20   than November 23, 2020, the parties SHALL file a joint proposed protective order,” after which

21   Defendants would be required to produce the insurance agreement in issue. (Id. at 8, emphasis in

22   original.) To date, however, the parties have not filed a proposed protective order or requested an

23   extension of time.

24          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a

25   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any

26   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have

27   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions.

28   Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

                                                        1
       Case 1:20-cv-00061-NONE-JLT Document 28 Filed 11/25/20 Page 2 of 2


 1   impose sanctions, including terminating sanctions, based on a party’s failure to prosecute an action or

 2   failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v. Bonzelet, 963

 3   F.2d 1258, 1260-61 (9th Cir. 1992) (sanctions for failure to prosecute and comply with an order);

 4   Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (imposing sanctions for to comply

 5   with a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (imposing sanctions

 6   for failure to prosecute and to comply with local rules).

 7          Accordingly, within seven days the parties SHALL show cause in writing why sanctions

 8   should not be imposed for their failure to comply with the Court’s order. Alternatively, within seven

 9   days they may file the joint proposed protective order.

10
11   IT IS SO ORDERED.

12      Dated:     November 24, 2020                             /s/ Jennifer L. Thurston
13                                                      UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
